Citation Nr: 1701299	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  11-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for lumbar spine arthritis (claimed as low back condition).

2.  Entitlement to service connection for cervical spine arthritis (claimed as neck disorder).

3.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for service-connected left ankle sprain.

4.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for service-connected right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) and D.P.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1979 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and the Appeals Management Center (AMC) in Washington, District of Columbia, respectively.  Jurisdiction over this claim is with the RO in Nashville, Tennessee.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In May 2013, the Veteran and the Veteran's friend, D.P., presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in Nashville, Tennessee (a Travel Board hearing).  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.

In December 2013 and August 2014, the Board remanded the issues of service connection for lumbar and cervical spine arthritis for further development.  Those issues have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Service Connection for Lumbar Spine Arthritis and Cervical Spine Arthritis

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for lumbar spine arthritis and cervical spine arthritis.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).

As noted in the August 2014 Board Remand, service treatment records reveal that the Veteran sought treatment for neck muscle spasm in March 1983, and low back pain in December 1985.  In addition, the Board instructed the VA examiner to acknowledge the Veteran's report of in-service airborne training that involved frequent parachuting exercises.  Pursuant to the August 2014 Board Remand, the Veteran was afforded a VA examination of the spine in October 2014.  The October 2014 VA examiner indicated that the imaging and examination (of the spine) are consistent with degenerative osteoarthritis of the cervical and lumbar spine.  The October 2014 VA examiner opined that these are chronic degenerative processes and unlikely to be related to the Veteran's isolated episodes of cervical/lumbar strain in the service, and would likely have developed regardless of his participation in the service.  In a February 2015 addendum medical opinion, a different VA examiner acknowledged the Veteran's report of in-service airborne training, as well as in-service treatment of neck spasm in March 1983 and low back pain in December 1985.  The February 2015 VA examiner indicated that arthritis of the spine is an especially common degenerative condition that has temporal, genetic, biomechanical, and traumatic origins.  The February 2015 VA examiner opined that the Veteran's osteoarthritis is age appropriate, and to state that the osteoarthritis is directly related to the Veteran's military service would be pure speculation.  Further, the February 2015 VA examiner explained that there is no solid medical evidence that an episode of cervical or lumbar strain is more likely to pre-dispose someone to degenerative arthritis.  

Here, while the February 2015 VA examiner acknowledged the Veteran's in-service airborne training, the February 2015 VA examiner continued to opine that a single episode of cervical or lumbar strain would not cause degenerative arthritis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In this regard, the February 2015 VA examiner did not address or explain the significance, if any, of in-service airborne training that involved frequent parachuting exercises, which ostensibly resulted in repeated trauma to the spine (lumbar and cervical).  Indeed, the February 2015 VA examiner indicated that arthritis of the spine has, among others, traumatic origins.  Given these facts, the Board finds that the Veteran has not yet been provided with an adequate VA medical opinion on the issues of service connection for lumbar spine arthritis and cervical spine arthritis; therefore, another remand for adequate VA medical opinions is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Initial Disability Ratings for Left and Right Ankle Sprain

The Veteran submitted a December 2015 Substantive Appeal, VA Form 9, following an October 2015 Statement of the Case, which addressed the issues of higher initial ratings for service-connected left and right ankle sprains.  In an April 2016 submission, the Veteran clarified that he wanted a Board hearing at a local VA office (Travel Board hearing).

Therefore, a Travel Board hearing should be scheduled, based on the earliest availability, and the Veteran and representative should be notified of the time and place of the hearing.  Because Travel Board hearings are scheduled by the RO, the Board is remanding the appeal (higher initial disability ratings for left and right ankle sprain) for that purpose.  See 38 C.F.R. § 20.700 (2016) (a hearing on appeal will be granted if an appellant expresses a desire to appear in person); see also 38 C.F.R. § 20.704 (a) (2016).

Accordingly, the case is REMANDED for the following actions:

1. Other than the physicians who conducted the October 2014 VA examination and provided the February 2015 addendum opinion, request that another physician review the electronic file and provide an addendum medical opinion.  A physician with expertise in orthopedic surgery is preferred, but not required.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinion:

Is at least as likely as not (a 50 percent or greater degree of probability) that the current disability (lumbar spine arthritis and cervical spine arthritis) had onset in service or is otherwise etiologically related to service?

In rendering the requested opinion, the VA examiner should assume, as fact, that the Veteran 1) has current diagnoses of arthritis of the lumbar and cervical spine; 2) had in-service treatment for a neck muscle spasm in March 1983 and low back pain in December 1985; and 3) experienced in-service airborne training that involved frequent parachuting exercises with repeated trauma to the spine.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2. After completion of the above and any additional development deemed necessary, readjudicate the issues of service connection for lumbar spine arthritis and cervical spine arthritis in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

3. Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge to address the issues of higher (compensable) initial disability ratings for service connected left ankle sprain and right ankle sprain.  Send notice of the scheduled hearing to the Veteran and the representative in accordance with 38 C.F.R. § 20.704 (b) (2016), a copy of which should be associated with the electronic file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




